Name: Commission Regulation (EEC) No 2983/90 of 15 October 1990 concerning the allocation of the quantities of the import quota for meat of bovine animals, forzen opened by Regulation (EEC) No 3889/89 for which import licence applications have not been lodged
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 16. 10. 90No L 283/36 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2983/90 of 15 October 1990 concerning the allocation of the quantities of the import quota for meat of bovine animals, forzen opened by Regulation (EEC) No 3889/89 for which import licence applications have not been lodged HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 3 of Regulation (EEC) No 3889/89 the quantities of meat of bovine animals not covered by import licence applications at 31 August 1990, totalling 35 tonnes, shall be allocated to the operators referred to in Article 1 ( 1 ) and (2) of Regulation (EEC) No 4024/89 under the conditions laid down in this Regula ­ tion . 2. Regulation (EEC) No 4024/89 shall apply subject to the provisions of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3889/89 of 11 December 1989 opening, allocating and providing for the administration of a Community trariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 57l /89 (3), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 4024/89 (4), as amended by Regulation (EEC) No 143/90 (*), lays down detailed rules for the application of the import arrange ­ ments provided for in the abovementioned Regulation (EEC) No 3889/89 ; Whereas Regulation (EEC) No 3889/89 provides for the allocation of the quantities not covered by import licence applications at 31 August 1990 during the fourth quarter of that year ; whereas, according to communications from the Member States the said quantities total 35 tonnes ; whereas these quantities should be reserved for the opera ­ tors referred to in Article 1 ( 1 ) of Regulation (EEC) No 4024/89 ; Whereas, for reasons of administrative simplification and commercial practice, the quantity to be covered by the licence applications and the import licences should be laid down ; whereas, if applications are lodged for a total quantity greater than that available, the Commission should allocate the quantity by drawing lots, by batches of five tonnes ; Whereas provision should be made for the Member States to forward the necessarry information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . Operators shall present to the competent authorities the import licence application together with the proof referred to in Article 1 (3) of Regulation (EEC) No 4024/89 by 19 October 1990 at the latest. Import licence applications shall be for an overall product weight of five tonnes of frozen meat. 2. Applications shall be admissible only where the applicant declares in writing that he has not lodged and undertakes not to lodge any application in any Member State other than that in which application is lodged ; if an applicant lodges applications in two or more Member States, none of these applications shall be admissible. All applications from the same applicant shall be regarded as a single application . Article 3 Member States shall send the numbered list of applicants to the Commission by 24 October 1990 at the latest. Article 4 1 . The Commission shall decide to what extent appli ­ cations may be accepted. If the total quantity for which licences are applied for exceeds the quantity available, the allocation shall be made by drawing lots, by batches of five tonnes. 2. Subject to the Commission having decided that applications be accepted, import licences shall be issued on 31 October 1990. (') OJ No L 378 , 27 . 12 . 1989, p. 16. (2) OJ No L 148 , 28 . 6. 1968, p. 24. (3) OJ No L 61 , 4. 3 . 1989, p. 43. (4) OJ No L 382, 30 . 12. 1989, p. 53 . 0 OJ No L 16, 20. 1 . 1990, p. 29. 16. 10 . 90 Official Journal of the European Communities No L 283/37 Article 5 1 . Commission Regulation (EEC) No 2377/80 (') shall apply. 3 . The security referred to in paragraph 2 shall be lodged when the licences referred to in Article 4 (1 ), second subparagraph are issued. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. However, notwithstanding Articles 3 and 6 of Regu ­ lation (EEC) No 2377/80, the security for import licences shall be ECU 10 per 100 kilograms net weight, and the term of validity of the licences shall expire on 31 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 241 , 13 . 9 . 1980, p. 5 .